Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
15, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00345-CV
____________
 
IN RE RALPH O. DOUGLAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
Relator
Ralph O. Douglas has filed a petition for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator is the
plaintiff in a civil action pending in the 11th District Court, Harris County,
Texas and seeks a writ of mandamus compelling the trial judge to rule on and
grant his requests for entry of default judgment against the defendants.      
Relator
has not established that he is entitled to mandamus relief.  Relator has
attached to his petition letters indicating that he filed certain ARequest(s) for Entry of Default
Judgment@ with the clerk of court.  However,
relator has not neither presented proof of the actual requests, nor established
that he properly presented his requests to the trial court.  




See Tex. R. Civ.
Pro. 239, 107; Tex. R. App. Pro. 52.7(a)(1). 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed May 15, 2007.
Panel consists of Justices Anderson,
Fowler, and Frost.